COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Thomas Wayne Florence v. The State of Texas

Appellate case number:    01-11-00822-CR

Trial court case number: 10CR1217

Trial court:              56th District Court of Galveston County

Date motion filed:        August 16, 2013

Party filing motion:      appellant, Thomas Wayne Florence

       It is ordered that the motion for en banc reconsideration is DENIED.


Judge’s signature: /s/ Evelyn V. Keyes
                     Acting for the Court

The en banc court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, and Brown.


Date: November 26, 2013